Judge BECTON,
concurring in part and dissenting in part.
I concur in the majority’s analysis relating to interest paid on the federal estate tax liability and the State inheritance tax liability. From the majority’s resolution of the issue relating to interest expense on funds borrowed to pay estate and inheritance taxes, I dissent.
Plaintiff’s assertion that it was “reasonably necessary for the benefit of the estate” to borrow money to pay taxes and plaintiff’s argument that the interest paid on money borrowed to pay the federal estate and State inheritance taxes are compelling. I do not agree with the “all or nothing at all” theory (ante, p. 3); no statute cited by the majority mandates such a result. The fact that the parties “have agreed that each kind of interest payment at issue should receive identical treatment . . . [and that] the interest on borrowed funds is also not deductible as a cost of administration” (ante, p. 6) is not controlling. In my view, summary judgment should not have been granted on the issue of whether the interest expense on borrowed funds is deductible as a cost of administration.